                Case 18-10601-MFW                  Doc 2950          Filed 08/31/20          Page 1 of 19




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- x
In re:                                                          : Chapter 11
                                                                :
                                                         1
The Weinstein Company Holdings LLC, et al.,                     : Case No. 18-10601 (MFW)
                                                                :
                  Debtors.                                      : (Jointly Administered)
                                                                :
-------------------------------------------------------------- x
            NOTICE OF AGENDA FOR TELEPHONIC AND VIDEO HEARING
           SCHEDULED FOR SEPTEMBER 2, 2020 AT 10:30 A.M. (ET), BEFORE
           THE HONORABLE MARY F. WALRATH, AT THE UNITED STATES
             BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE


          THIS HEARING WILL BE HELD TELEPHONICALLY AND BY VIDEO.

      ALL PARTIES WISHING TO APPEAR MUST DO SO TELEPHONICALLY BY
         CONTACTING COURTCALL, LLC AT 866-582-6878 NO LATER THAN
        SEPTEMBER 1, 2020 BY NOON. ONLY THOSE PARTIES THAT WILL BE
      ADDRESSING THE COURT SHOULD APPEAR BY ZOOM AND COURTCALL.

     PLEASE NOTE THAT THE MICROPHONES ON THE ZOOM MEETING WILL BE
         MUTED AND THE ONLY AUDIO WILL BE THROUGH COURTCALL.

                     TO APPEAR BY VIDEO CONFERENCE,
             PARTIES SHOULD USE THE FOLLOWING INFORMATION:
        JOIN ZOOMGOV HEARING: https://debuscourts.zoomgov.com/j/1619984896

                            MEETING ID: 161 998 4896 PASSWORD: 462801


I.       CONTINUED MATTERS:

1.       Debtors’ Motion for Entry of Orders (I)(A) Approving Bidding Procedures for Sale of
         Substantially All of the Debtors’ Assets, (B) Approving Stalking Horse Bid Protections,
         (C) Scheduling Auction for, and Hearing to Approve, Sale of Substantially All of the
         Debtors’ Assets, (D) Approving Form and Manner of Notices of Sale, Auction and Sale
         Hearing, (E) Approving Assumption and Assignment Procedures and (F) Granting Related
1
  The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The mailing
address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York 10013. Due to
the large number of Debtors in these cases, which are being jointly administered for procedural purposes only, a complete
list of the Debtors and the last four digits of their federal tax identification numbers are not provided herein. A complete list
of this information may be obtained on the website of the Debtors’ noticing and claims agent at http://dm.epiq11.com/twc.



RLF1 23939615v.1
                Case 18-10601-MFW         Doc 2950      Filed 08/31/20    Page 2 of 19




         Relief and (II)(A) Approving Sale of Substantially All of the Debtors’ Assets Free and
         Clear of All Liens, Claims, Interests and Encumbrances, (B) Approving Assumption and
         Assignment of Executory Contracts and Unexpired Leases and (C) Granting Related Relief
         [Docket No. 8 - filed March 20, 2018]

         Cure Objections, Assumption and Assignment Objections,
         and Other Related Objections / Response Deadline:

                   Notice at Docket No. 216: April 30, 2018 at 4:00 p.m. (ET); extended until May 3,
                   2018 at 4:00 p.m. (ET) for Nu Image, Inc., Sony, Bunim/Murray Productions,
                   Universal Music Enterprises, a division of UMG Recordings, Inc., Universal Music
                   Corp., Songs of Universal, Inc., Universal Tunes, a division of Songs of Universal
                   Inc., Capitol Christian Music Group, and CMG Publishing, Interscope Records, a
                   division of UMG Recordings, Inc., and any other Universal Music entity, Angry
                   Blonde Productions, Inc., Shady Records, Inc., Shroom Shady Music, LLC, and
                   Marshall B. Mathers (entities as part of a transaction with Interscope Records, a
                   Universal entity); extended for Walt Disney Pictures (“WDP”)

                   Notice at Docket No. 282: May 3, 2018 at 4:00 p.m. (ET); extended until May 7,
                   2018 at 4:00 p.m. (ET) for A&E Television Networks, LLC (and its related entities,
                   including Lifetime Entertainment Services); extended for WDP

                   Notice at Docket No. 482: May 7, 2018 at 4:00 p.m. (ET); extended until May 15,
                   2018 at 4:00 p.m. (ET) for Saving Santa The Movie, Ltd. and until May 16, 2018
                   at 4:00 p.m. (ET) for Jeff Abbott; extended for WDP

         Cure Objections, Assumption and Assignment Objections, and
         Other Related Objections Received: See Exhibit A attached hereto.

         Related Documents:

         i.        Notice of Second Supplemental Potential Assumption and Assignment of
                   Executory Contracts or Unexpired Leases and Cure Amounts [Docket No. 482 -
                   filed April 27, 2018]

         ii.       Order (I) Authorizing the Sale of All or Substantially All of the Debtors’ Assets
                   Free and Clear of All Liens, Claims, Interests, Encumbrances and Other Interests,
                   (II) Authorizing the Assumption and Assignment of Certain Executory Contracts
                   and Unexpired Leases in Connection Therewith, and (III) Granting Related Relief
                   [Docket No. 846 - entered May 9, 2018]

         iii.      Notice of Filing of Final List of Potentially Assume Contracts and Leases [Docket
                   No. 860 - filed May 10, 2018]




                                                   2
RLF1 23939615v.1
                 Case 18-10601-MFW           Doc 2950        Filed 08/31/20        Page 3 of 19




         iv.       Order Approving Amendment to Asset Purchase Agreement Entered Into By and
                   Between the Debtors and Lantern Entertainment LLC [Docket No. 1220 - entered
                   July 11, 2018] 2

         v.        Notice of Filing of List of Assumed Contracts Pursuant to Sale Order [Docket No.
                   1457 - filed September 5, 2018]

         vi.       Supplemental Notice of Filing of List of Assumed Contracts Pursuant to Sale Order
                   [Docket No. 846] [Docket No. 1512 – filed September 20, 2018]

         vii.      Supplemental Notice of Filing of List of Assumed Contracts Pursuant to Sale Order
                   [Docket No. 1665 - filed November 5, 2018]

         viii.     Supplemental Notice of Filing of List of Assumed Contracts Pursuant to Sale Order
                   [Docket No. 1695 - filed November 8, 2018]

         Status: The status of the remaining outstanding cure objections, assumption and
                 assignment objections, and other related objections received is noted on Exhibit A
                 attached hereto.

2.       Debtors’ Statement Regarding Contracts to Be Transferred Pursuant to the Asset Purchase
         Agreement with Lantern Entertainment LLC [Docket No. 1003 - filed June 8, 2018]

         Objection / Response Deadline:              June 18, 2018 at 4:00 p.m. (ET); extended for WDP;
                                                     extended for certain of the parties listed on Exhibit B
                                                     attached hereto.

         Objections / Responses Received:            See Exhibit B attached hereto.

         Related Documents: None.

         Status: The status of the outstanding objections received is noted on Exhibit B attached
                 hereto.

3.       Notice of Filing of List of Assumed Contracts Pursuant to Sale Order [Docket No. 1457 -
         filed September 5, 2018]

         Objection / Response Deadline:              September 17, 2018 at 4:00 p.m. (ET); extended by
                                                     agreement for Portfolio Funding Company LLC I to
                                                     June 17, 2019 at 5:00 p.m. (PT)/8:00 p.m. (ET) with
                                                     respect to the Notices at Docket Nos. 1457, 1512,
                                                     1665 and 1695; extended for WDP



2
  On March 19, 2019, Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC) filed the Notice of Legal Name
Change [Docket No. 2201] identifying that Lantern Entertainment LLC (“Lantern”) changed its name with the
Secretary of State for the State of Delaware to Spyglass Media Group, LLC. References to Lantern are now references
to Spyglass Media Group, LLC (f/k/a Lantern Entertainment LLC).

                                                        3
RLF1 23939615v.1
                Case 18-10601-MFW         Doc 2950     Filed 08/31/20     Page 4 of 19




         Objections / Responses Received:       See Exhibit C attached hereto.

         Related Documents:

         i.        Supplemental Notice of Filing of List of Assumed Contracts Pursuant to Sale Order
                   [Docket No. 846] [Docket No. 1512 – filed September 20, 2018]

         ii.       Supplemental Notice of Filing of List of Assumed Contracts Pursuant to Sale Order
                   [Docket No. 1665 - filed November 5, 2018]

         iii.      Supplemental Notice of Filing of List of Assumed Contracts Pursuant to Sale Order
                   [Docket No. 1695 - filed November 8, 2018]

         Status: The status of the remaining outstanding objections received is noted on Exhibit C
                 attached hereto.

4.       Motion by Non-Settling Plaintiffs to Convert Debtors’ Chapter 11 Cases to Chapter 7
         [Docket No. 2884 – filed July 21, 2020]

         Objection/Response Deadline:           TBD

         Objections/Responses Received:

         A.        Debtors’ and the Committee’s Motion to Continue Hearing on Non-Settling
                   Plaintiffs’ Motion to Convert Debtors’ Chapter 11 Cases to Chapter 7 [Docket No.
                   2891 – filed July 28, 2020]

         Related Documents:

         i.        Response by Non-Settling Plaintiffs to: Debtors’ and the Committee’s Motion to
                   Continue Hearing on Non-Settling Plaintiffs’ Motion to Convert Debtors’ Chapter
                   11 Cases to Chapter 7 [Docket No. 2892 – filed July 30, 2020]

          Status: Per the consensual adjournment set forth in the Response by Non-Settling Plaintiffs
                  to: Debtors’ and the Committee’s Motion to Continue Hearing on Non-Settling
                  Plaintiffs’ Motion to Convert Debtors’ Chapter 11 Cases to Chapter 7 [Docket
                  No. 2892], this matter has been continued. No hearing date or objection deadline
                  has been established. The Debtors and the Committee will be holding meet and
                  confer sessions with the Non-Settling Plaintiffs to attempt to reach a consensual
                  resolution of this matter. In the event such meet and confer sessions are
                  unsuccessful, the Debtors intend to work with the Non-Settling Plaintiffs to file a
                  stipulation of an objection deadline and hearing date for this matter.

5.       Motion of Harvey Weinstein for Entry of an Order Modifying the Automatic Stay to
         Authorize the Prosecution of Pre-Petition Arbitration Proceedings in the State of New York
         [Docket No. 2934 – filed August 19, 2020]




                                                   4
RLF1 23939615v.1
               Case 18-10601-MFW          Doc 2950      Filed 08/31/20    Page 5 of 19




         Objection / Response Deadline:         August 26, 2020 at 4:00 p.m. (ET); Extended by
                                                agreement for the Debtors until September 2, 2020

         Objections / Responses Received:       None.

         Related Documents: None.

         Status: The hearing on this matter has been continued to the omnibus hearing scheduled
                 for October 20, 2020 at 10:30 a.m. (ET).

II.      MATTERS GOING FORWARD:

6.       Debtors’ Motion for Entry of an Order Authorizing Filing Under Seal of Certain
         Confidential Information Contained in the Settlement Agreements [Docket No. 2857 –
         filed June 30, 2020]

         Objection/Response Deadline:           July 14, 2020 at 4:00 p.m. (ET)

         Objections/Responses Received:         None at this time.

         Related Documents:

         i.        [Sealed] Joint Chapter 11 Plan of Liquidation [Docket No. 2855 – filed June 30,
                   2020]

         ii.       [Redacted] Joint Chapter 11 Plan of Liquidation [Docket No. 2856 – filed June 30,
                   2020]

         Status: The hearing on this matter will go forward.

7.       Debtors’ Motion for Entry of an Order (I) Establishing Deadlines for Filing Proofs of Claim
         Solely with Respect to Tort Claims, (II) Approving Form and Manner of Notice Thereof,
         and (III) Granting Related Relief [Docket No. 2859 – filed June 30, 2020]

         Objection/Response Deadline:           July 14, 2020 at 4:00 p.m. (ET)

         Objections/Responses Received:

         A.        Limited Objection [of Wedil David and Dominique Huett] to: Debtors’ Motion for
                   an Order (I) Establishing Deadlines for Filing Proofs of Claim Solely with Respect
                   to Tort Claims, (II) Approving Form and Manner of Notice Thereof, and (III)
                   Granting Related Relief [Docket No. 2873 – filed July 14, 2020]

         Related Documents:

         i.        Declaration of Brad Tuttle in Support of the Debtors’ Motion for Entry of an Order
                   (I) Establishing Deadlines for Filing Proofs of Claim Solely with Respect to Tort
                   Claims, (II) Approving Form and Manner of Notice Thereof, and (III) Granting
                   Related Relief [Docket No. 2860 – filed June 30, 2020]

                                                   5
RLF1 23939615v.1
                Case 18-10601-MFW          Doc 2950     Filed 08/31/20   Page 6 of 19




         ii.       Debtors’ Amended Motion for Entry of an Order (I) Establishing Deadlines for
                   Filing Proofs of Claim Solely with Respect to Tort Claims, (II) Approving Form
                   and Manner of Notice Thereof, and (III) Granting Related Relief [Docket No. 2895
                   – filed July 30, 2020]

         iii.      Declaration of Brad Tuttle in Support of the Debtors’ Amended Motion for Entry
                   of an Order (I) Establishing Deadlines for Filing Proofs of Claim Solely with
                   Respect to Tort Claims, (II) Approving Form and Manner of Notice Thereof, and
                   (III) Granting Related Relief [Docket No. 2896 – filed July 30, 2020]

         iv.       Notice of Blackline Comparison of Amended Tort Claims Bar Date Motion Against
                   Initial Tort Claims Bar Date Motion [Docket No. 2897 – filed July 31, 2020]

                   Status: The hearing on this matter will go forward.

III.     STATUS CONFERENCE:

8.       Status Conference Regarding Chapter 11 Cases

         Status: Counsel for the Debtors will provide the Court with an update on the status of these
                 chapter 11 cases and the revised chapter 11 plan at the hearing.




                                                    6
RLF1 23939615v.1
               Case 18-10601-MFW   Doc 2950      Filed 08/31/20   Page 7 of 19




 Dated: August 31, 2020
 Wilmington, Delaware
                                   /s/ David T. Queroli
                                   RICHARDS, LAYTON & FINGER, P.A.
                                   Mark D. Collins (No. 2981)
                                   Paul N. Heath (No. 3704)
                                   Zachary I. Shapiro (No. 5103)
                                   Brett M. Haywood (No. 6166)
                                   David T. Queroli (No. 6318)
                                   One Rodney Square
                                   920 North King Street
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 651-7700
                                   Facsimile: (302) 651-7701
                                   Email: collins@rlf.com
                                           heath@rlf.com
                                           shapiro@rlf.com
                                           haywood@rlf.com
                                           queroli@rlf.com

                                   - and -

                                   CRAVATH, SWAINE & MOORE LLP
                                   Paul H. Zumbro (admitted pro hac vice)
                                   George E. Zobitz (admitted pro hac vice)
                                   Karin A. DeMasi (admitted pro hac vice)
                                   Worldwide Plaza
                                   825 Eighth Avenue
                                   New York, New York 10019
                                   Telephone: (212) 474-1000
                                   Facsimile: (212) 474-3700
                                   Email: pzumbro@cravath.com
                                          jzobitz@cravath.com
                                          kdemasi@cravath.com


                                   Attorneys for the Debtors and Debtors in Possession




                                             7
RLF1 23939615v.1
                                     Case 18-10601-MFW         Doc 2950     Filed 08/31/20     Page 8 of 19




                     Exhibit A - Cure Objections, Assumption and Assignment Objections, and Other Related Objections

Tab                 Respondent                                                                   Status

  A.                Timur Bekmambetov, Bazelevs U.S., Inc., Tengri, Inc., and Mirsand On June 28, 2019, the Court entered an
                    Limited [Docket No. 454 - filed April 26, 2018] [Supplemental Objection at order [Docket No. 2445] approving a
                    Docket No. 666 - filed May 2, 2018]                                         stipulation (the “Stipulation”) regarding this
                                                                                                matter. Accordingly, certain portions of this
                                                                                                matter are resolved subject to the terms of
                                                                                                the Stipulation. The unresolved portions of
                                                                                                this matter have been continued to the next
                                                                                                omnibus hearing date.
  B.                Cross City Films Ltd. [Docket No. 522 - filed April 30po, 2018]             On October 18, 2018, the Court entered an
                                                                                                order [Docket No. 1615] approving a
                                                                                                stipulation regarding this matter.
                                                                                                Accordingly, certain portions of this matter
                                                                                                are resolved. The unresolved portions of
                                                                                                this matter have been continued to the next
                                                                                                omnibus hearing date.
  C.                Black Bear Pictures [Docket No. 527 - filed April 30, 2018] [Declaration at The hearing on this matter has been
                    Docket No. 530 - April 30, 2018]                                            continued to the next omnibus hearing date.

  D.                The Bully Project, LLC and Lee Hirsch [Docket No. 532 - filed April 30, The hearing on this matter has been
                    2018]                                                                   continued to the next omnibus hearing date.

  E.                Jennifer Lawrence and Floffin, Inc. Concerning the Film Silver Linings The objection is being held in abeyance
                    Playbook [Docket No. 543 - filed April 30, 2018]                       pending the appeal at Docket No. 2065.

  F.                JPC Enterprises, Inc., New Crime Productions, LLC, Cusack Enterprises, The hearing on this matter has been
                    LLC, and John Cusack [Docket No. 547 - filed April 30, 2018]           continued to the next omnibus hearing date.

  G.                Jerry’s Brother, Inc., and David S. Zucker [Docket No. 572 - filed April 30, The objection is being held in abeyance
                    2018]                                                                        pending the appeal at Docket No. 2065.



 RLF1 23913961v.1
                                    Case 18-10601-MFW         Doc 2950     Filed 08/31/20   Page 9 of 19




Tab                 Respondent                                                                Status

  H.                Dynamic ‘88 Productions, Inc., George Clooney, Good Lie, Inc., and Grant The objection is being held in abeyance
                    Heslov [Docket No. 578 - filed April 30, 2018]                           pending the appeal at Docket No. 2065.

  I.                Estate of Wes Craven [Docket No. 580 - filed April 30, 2018]            The objection is being held in abeyance
                                                                                            pending the appeal at Docket No. 2065.
  J.                Sabajka Productions II, Inc., and Julia Roberts [Docket No. 585 - filed The objection is being held in abeyance
                    April 30, 2018]                                                         pending the appeal at Docket No. 2065.

  K.                Meryl Streep [Docket No. 588 - filed April 30, 2018]                     The objection is being held in abeyance
                                                                                             pending the appeal at Docket No. 2065.
  L.                PC Films, LLC, Willie Lump Lump Enterprises, Inc., Bill Murray, The objection is being held in abeyance
                    Goldenlight Films, Inc., and Ted Melfi [Docket No. 589 - filed April 30, pending the appeal at Docket No. 2065.
                    2018]

  M.                WB Studio Enterprises Inc. and Warner Bros. Entertainment Inc. [Docket The hearing on this matter has been
                    No. 592 - filed April 30, 2018] [Supplemental Objection at Docket No. continued to the next omnibus hearing date.
                    1820 - filed December 4, 2018] [Supplemental Objection at Docket No.
                    2100 – filed February 15, 2019 (withdrawn at Docket No. 2313)]

  N.                Bank of America, N.A. [Docket No. 599 - filed April 30, 2018]           The hearing on this matter has been
                                                                                            continued to the next omnibus hearing date.
  O.                Portfolio Funding Company LLC I [Sealed at Docket No. 603 - filed April The hearing on this matter has been
                    30, 2018] [Redacted at Docket No. 604 - filed April 30, 2018]           continued to the next omnibus hearing date.

  P.                Creative Artists Agency, LLC [Docket No. 601 - filed April 30, 2018]  The hearing on this matter has been
                                                                                          continued to the next omnibus hearing date.
  Q.                Bruce Cohen Productions and Bruce Cohen [Docket No. 607 - filed April The objection is being held in abeyance
                    30, 2018]                                                             pending the appeal at Docket No. 2065.




                                                                       2
 RLF1 23913961v.1
                                   Case 18-10601-MFW         Doc 2950         Filed 08/31/20   Page 10 of 19




Tab                 Respondent                                                                   Status

  R.                Lesia Anson [Docket No. 630 - filed April 30, 2018]                          On April 8, 2019, the Court entered an order
                                                                                                 [Docket No. 2279] holding this objection in
                                                                                                 abeyance pending the resolution or other
                                                                                                 disposition of related litigation pending in
                                                                                                 the United States District Court for the
                                                                                                 Central District of California.




                                                                          3
 RLF1 23913961v.1
                                   Case 18-10601-MFW        Doc 2950     Filed 08/31/20   Page 11 of 19




Tab                 Respondent                                                                Status

  S.                Contract Counterparties [Wang Qin, Wang Hong, Amityville Horror        Certain portions of this matter are resolved.
                    Enterprises, LLC, Cindy Lee Stock, Noel Lutz, Gabrielle Lutz, Melissa  The Court entered orders approving
                    Irwin, Vertigo Prime Inc., Good Fear Film, Inc., Roy Lee, Chris Bender,stipulations attached thereto resolving
                    22nd and Indiana Inc., Bradley Cooper, Tim Gunn Productions Inc., Tim  certain portions of this matter at Docket No.
                    Gunn, Fade to Black Productions, Inc., Tom Ford, Outerbanks            1573 for Wang Qin and Wang Hong, Docket
                    Entertainment, Inc., Kevin Williamson, Music For the People and Mark   No. 1574 for Vertigo Prime Inc., Good Fear
                    Wahlberg] [Docket No. 668 - filed May 2, 2018]                         Film, Inc., Roy Lee, and Chris Bender, and
                                                                                           Docket No. 2444 for Outerbanks
                                                                                           Entertainment, Inc. and Kevin Williamson.
                                                                                           The Debtors understand that Spyglass Media
                                                                                           Group, LLC (f/k/a Lantern Entertainment
                                                                                           LLC) has been in discussions with certain
                                                                                           counterparties and that Spyglass Media
                                                                                           Group, LLC (f/k/a Lantern Entertainment
                                                                                           LLC) is no longer interested in acquiring the
                                                                                           Tim Gunn Productions Inc. and Tim Gunn
                                                                                           contract(s) subject to objection.
                                                                                           Accordingly, the objection regarding the
                                                                                           Tim Gunn Productions Inc. and Tim Gunn
                                                                                           contracts subject to objection is moot. On
                                                                                           October 10, 2019, the Court entered the
                                                                                           Order Approving Settlement Agreement
                                                                                           Between the Debtors, Tim Gunn, and Tim
                                                                                           Gunn Productions, Inc. [Docket No. 2604]
                                                                                           resolving certain open matters with respect
                                                                                           to Tim Gunn and Tim Gunn Productions,
                                                                                           Inc.
  T.                Lions Gate Entertainment Corp., Lions Gate Films Inc., Anchor Bay The hearing on this matter has been
                    Entertainment LLC, Starz LLC, Starz Media, LLC and Starz Entertainment continued to the next omnibus hearing date.
                    LLC [Docket No. 694 - filed May 3, 2018]



                                                                     4
 RLF1 23913961v.1
                                   Case 18-10601-MFW         Doc 2950         Filed 08/31/20   Page 12 of 19




Tab                 Respondent                                                                   Status

  U.                Jennifer Aniston and Two Eleven Productions, Inc., Concerning the Film The hearing on this matter has been
                    Derailed [Docket No. 699 - filed May 3, 2018]                          continued to the next omnibus hearing date.

  V.                Unifi Completion Guaranty Insurance Solutions, Inc. as Agent and The hearing on this matter has been
                    Attorney-in-Fact for Atlantic Specialty Insurance Company [Docket No. continued to the next omnibus hearing date.
                    721 - May 3, 2018] [Supplemental Objection at Docket No. 950 - filed May
                    30, 2018]

  W.                Toyota Motor Sales, U.S.A., Inc. and Toyota Motor Corporation [Docket The hearing on this matter has been
                    No. 728 - filed May 3, 2018]                                          continued to the next omnibus hearing date.

  X.                Directors Guild of America, Inc., Screen Actors Guild-American The hearing on this matter has been
                    Federation of Television and Radio Artists, the Writers Guild of America, continued to the next omnibus hearing date.
                    West, Inc., Their Respective Pension and Health Plans, and the Motion
                    Picture Industry Pension and Health Plans [Docket No. 742 - filed May 3,
                    2018]

  Y.                Arclight Films [Docket No. 771 - filed May 4, 2018]                   The hearing on this matter has been
                                                                                          continued to the next omnibus hearing date.
  Z.                British Broadcasting Corporation (BBC) [Docket No. 821 - filed May 7, On June 15, 2020, the Court entered an
                    2018]                                                                 order [Docket No. 2833] approving a
                                                                                          stipulation (the “Stipulation”) regarding this
                                                                                          matter. Accordingly, this matter is resolved
                                                                                          as set forth in the Stipulation.




                                                                          5
 RLF1 23913961v.1
                                    Case 18-10601-MFW         Doc 2950     Filed 08/31/20    Page 13 of 19




Tab                 Respondent                                                                  Status

  AA.               Univision Networks & Studios, Inc. [Docket No. 912 - filed May 18, 2018]  Certain portions of this matter are resolved
                                                                                              subject to the terms set forth in the
                                                                                              Stipulation By and Among the Debtors,
                                                                                              Spyglass Media Group, LLC (f/k/a Lantern
                                                                                              Entertainment LLC), and Univision
                                                                                              Networks & Studios, Inc. Regarding
                                                                                              Assumption and Assignment of the Title 33
                                                                                              Agreement (the “Stipulation”). The Court
                                                                                              entered an order approving the Stipulation at
                                                                                              Docket No. 2299. The unresolved portions
                                                                                              of this matter have been continued to the
                                                                                              next omnibus hearing date.
  BB.               BBC Worldwide Limited [Docket No. 964 - filed June 1, 2018]               On June 15, 2020, the Court entered an
                                                                                              order [Docket No. 2833] approving a
                                                                                              stipulation (the “Stipulation”) regarding this
                                                                                              matter. Accordingly, this matter is resolved
                                                                                              as set forth in the Stipulation.
  CC.               Jon Gordon and Jon Gordon Productions, Inc. [Docket No. 1274 - filed July The objection is being held in abeyance
                    27, 2018]                                                                 pending the appeal at Docket No. 2065.

  DD.               The Sapphires Film Holdings Pty Ltd [Informal Response]                     The hearing on this matter has been
                                                                                                continued to the next omnibus hearing date.




                                                                       6
 RLF1 23913961v.1
                         Case 18-10601-MFW         Doc 2950     Filed 08/31/20     Page 14 of 19




                                                        Exhibit B

         Tab       Objection                                                        Status

             A.    Objection of Kanzeon Corp. and David O. Russell to Debtors’     The objection is being held in abeyance
                   Statement Regarding Contracts to Be Transferred Pursuant to the pending the appeal at Docket No. 2065.
                   Asset Purchase Agreement with Lantern Entertainment LLC and
                   Reservation of Rights [Docket No. 1040 - filed June 18, 2018]

             B.    Objection of Bazelevs U.S., Timur Bekmambetov, Mirsand           On June 28, 2019, the Court entered an order
                   Limited, Tengri, Inc. and Mirsand Limited re Executory Nature    [Docket No. 2445] approving a stipulation
                   of Current War Producing Service Agreement and Amendment         (the “Stipulation”) regarding this matter.
                   Thereto [Docket No. 1043 - filed June 18, 2018]                  Accordingly, certain portions of this matter
                                                                                    are resolved subject to the terms of the
                                                                                    Stipulation. The unresolved portions of this
                                                                                    matter have been continued to the next
                                                                                    omnibus hearing date.
             C.    Objection of Bruce Cohen Productions and Bruce Cohen to          The objection is being held in abeyance
                   Debtors’ Statement Regarding Contracts to Be Transferred         pending the appeal at Docket No. 2065.
                   Pursuant to the Asset Purchase Agreement with Lantern
                   Entertainment LLC; and Reservation of Rights [Docket No.
                   1045 - filed June 18, 2018]

             D.    Objection of Dynamic ‘88 Productions, Inc., George Clooney,      The objection is being held in abeyance
                   Good Lie, Inc., and Grant Heslov to Debtors’ Statement           pending the appeal at Docket No. 2065.
                   Regarding Contracts to Be Transferred Pursuant to the Asset
                   Purchase Agreement with Lantern Entertainment LLC; and
                   Reservation of Rights [Docket No. 1046 - filed June 18, 2018]

             E.    Objection of 22nd and Indiana Inc. and Bradley Cooper to         The objection is being held in abeyance
                   Debtors’ Statement Regarding Contracts to Be Transferred         pending the appeal at Docket No. 2065.
                   Pursuant to the Asset Purchase Agreement with Lantern
                   Entertainment LLC [Docket No. 1048 - filed June 18, 2018]



RLF1 23913961v.1
                         Case 18-10601-MFW          Doc 2950      Filed 08/31/20     Page 15 of 19




         Tab       Objection                                                          Status

             F.    Objection of Meryl Streep to Debtors’ Statement Regarding          The objection is being held in abeyance
                   Contracts to Be Transferred Pursuant to the Asset Purchase         pending the appeal at Docket No. 2065.
                   Agreement with Lantern Entertainment LLC; and Reservation of
                   Rights [Docket No. 1049 - filed June 18, 2018]

             G.    Objection of Canal Productions, Inc. and Robert De Niro to         The objection is being held in abeyance
                   Debtors’ Statement Regarding Contracts to Be Transferred           pending the appeal at Docket No. 2065.
                   Pursuant to the Asset Purchase Agreement with Lantern
                   Entertainment LLC; and Reservation of Rights [Docket No.
                   1050 - filed June 18, 2018]

             H.    Response and Reservation of Rights of The Estate of Wes            The objection is being held in abeyance
                   Craven Regarding Debtors’ Statement Regarding Contracts to         pending the appeal at Docket No. 2065.
                   Be Transferred Pursuant to the Asset Purchase Agreement with
                   Lantern Entertainment LLC [Docket No. 1052 - filed June 18,
                   2018]

             I.    Objection of Willie Lump Lump Enterprises, Inc., and Bill          The objection is being held in abeyance
                   Murray to Debtors’ Statement Regarding Contracts to Be             pending the appeal at Docket No. 2065.
                   Transferred Pursuant to the Asset Purchase Agreement with
                   Lantern Entertainment LLC; and Reservation of Rights [Docket
                   No. 1055 - filed June 18, 2018]

             J.    Objection of Sabjaka Productions II, Inc., and Julia Roberts to    The objection is being held in abeyance
                   Debtors’ Statement Regarding Contracts to Be Transferred           pending the appeal at Docket No. 2065.
                   Pursuant to the Asset Purchase Agreement with Lantern
                   Entertainment LLC; and Reservation of Rights [Docket No.
                   1058 - filed June 18, 2018]




                                                              2
RLF1 23913961v.1
                         Case 18-10601-MFW         Doc 2950      Filed 08/31/20       Page 16 of 19




         Tab       Objection                                                           Status

             K.    Joinder of Jennifer Lawrence and Floffin, Inc. to the Objections    The objection is being held in abeyance
                   Filed by (I) Kanzeon Corp. and David O. Russell, (II) 22nd and      pending the appeal at Docket No. 2065.
                   Indiana Inc. and Bradley Cooper, and (III) Canal Productions,
                   Inc., and Robert De Niro to Debtors’ Statement Regarding
                   Contracts to Be Transferred Pursuant to the Asset Purchase
                   Agreement with Lantern Entertainment LLC; and Reservation of
                   Rights [Docket No. 1059 - filed June 18, 2018]

             L.    Objection of Donna Gigliotti to Debtors’ Statement Regarding        The objection is being held in abeyance
                   Contracts to Be Transferred Pursuant to the Asset Purchase          pending the appeal at Docket No. 2065.
                   Agreement with Lantern Entertainment LLC; and Reservation of
                   Rights [Docket No. 1063 - filed June 18, 2018]

             M.    Response of Visiona Romantica, Inc. and Quentin Tarantino to        The hearing on this matter has been
                   Debtors’ Statement Regarding Contracts to Be Transferred            continued to the next omnibus hearing date.
                   Pursuant to the Asset Purchase Agreement with Lantern
                   Entertainment LLC and Reservation of Rights [Docket No. 1064
                   - filed June 18, 2018]

             N.    Response to and Reservation of Rights of JCP Enterprises, Inc.,     The hearing on this matter has been
                   New Crime Productions, LLC, Cusack Enterprises, LLC, and            continued to the next omnibus hearing date.
                   John Cusack to Debtors’ Statement Regarding Contracts to Be
                   Transferred Pursuant to the Asset Purchase Agreement with
                   Lantern Entertainment LLC [Docket No. 1065 - filed June 18,
                   2018]

             O.    Objection of Jerry’s Brother, Inc., and David Zucker to Debtors’ The objection is being held in abeyance
                   Statement Regarding Contracts to Be Transferred Pursuant to the pending the appeal at Docket No. 2065.
                   Asset Purchase Agreement with Lantern Entertainment LLC;
                   and Reservation of Rights [Docket No. 1066 - filed June 18,
                   2018]


                                                             3
RLF1 23913961v.1
                         Case 18-10601-MFW         Doc 2950     Filed 08/31/20       Page 17 of 19




         Tab       Objection                                                          Status

             P.    Objection of Wang Qin and Wang Hong to the Debtors’                This matter is partially resolved. The Court
                   Statement Regarding Contracts to Be Transferred Pursuant to the    entered an order approving a stipulation
                   Asset Purchase Agreement with Lantern Entertainment LLC            attached thereto resolving the matter at
                   [Docket No. 1231 - filed July 11, 2018]                            Docket No. 1573. The unresolved portions of
                                                                                      this matter have been continued to the next
                                                                                      omnibus hearing date.




                                                            4
RLF1 23913961v.1
                              Case 18-10601-MFW          Doc 2950     Filed 08/31/20       Page 18 of 19




                                                              Exhibit C

         Tab            Objection                                                           Status

                   A.   Response and Reservation of Rights of Executory Contract            The hearing on this matter has been
                        Counterparties to Notice of Filing of List of Assumed Contracts     continued to the next omnibus hearing date.
                        Pursuant to Sale Order [Docket No. 1496 - filed September 17,       Certain of these parties have their portions of
                        2018] [Bill Murray and Willie Lump Lump Enterprises, Inc.,          the objection held in abeyance pending the
                        Brad Pitt and Potter, Inc., Bruce Cohen and Bruce Cohen             appeal at Docket No. 2065.
                        Productions, David O. Russell and Kanzeon Corp., David
                        Zucker and Jerry’s Brother, Inc., Donna Gigliotti, George
                        Clooney and Dynamic ’88 Productions, Inc., Grant Heslov and
                        Good Lie, Inc., Jake Gyllenhaal and Cykel Corp., John Cusack,
                        JPC Enterprises, LLC, Cusack Enterprises, LLC, New Crime
                        Productions, LLC, Jon Gordon and Jon Gordon Productions,
                        Inc., Julia Roberts and Sabajka Productions II, Inc., Lorenzo di
                        Bonaventura and di Bonaventura Pictures, Inc., Meryl Streep;
                        Peter Chernin and PC Films, Inc., Rachel McAdams and Pink
                        Fox, Inc., Robert De Niro and Canal Productions, Inc., The
                        Estate of Wes Craven, Theodore Melfi and Goldenlight Films,
                        Inc.]

                   B.   Limited Objection of Certain Contract Counterparties to             The objection is being held in abeyance
                        Debtors’ Notice of Filing of List of Assumed Contracts Pursuant     pending the appeal at Docket No. 2065.
                        to Sale Order and Reservation of Rights [Docket No. 1497 -
                        filed September 17, 2018] [Wang Qin, Wang Hong, Vertigo
                        Prime Inc., Good Fear Film, Inc., Roy Lee, Chris Bender, 22nd
                        and Indiana Inc., Bradley Cooper, Fade to Black Productions,
                        Inc., Tom Ford, Outerbanks Entertainment, Inc., Kevin
                        Williamson, Music For the People and Mark Wahlberg]




RLF1 23913961v.1
                              Case 18-10601-MFW         Doc 2950      Filed 08/31/20     Page 19 of 19




         Tab            Objection                                                         Status

                   C.   Objection of Jon Gordon and Jon Gordon Productions, Inc. to       The objection is being held in abeyance
                        Notice of Filing of List of Assumed Contracts Pursuant to Sale    pending the appeal at Docket No. 2065.
                        Order; and Reservation of Rights [Docket No. 1498 - filed
                        September 17, 2018]

                   D.   Objection of Executory Contract Counterparties to Supplemental The objection is being held in abeyance
                        Notice of Filing of List of Assumed Contracts Pursuant to Sale    pending the appeal at Docket No. 2065.
                        Order [D.I. 1695]; and Reservation of Rights [Docket No. 1769 -
                        filed November 26, 2018] [Bruce Cohen, Bruce Cohen
                        Productions, Robert De Niro, Canal Productions, Inc., Donna,
                        Gigliotti, David Zucker, Jerry’s Brother, Inc., David O. Russell,
                        Kanzeon Corp., Bill Murray, Willie Lump Lump Enterprises,
                        Inc., Julia Roberts, Sabajka Productions II, Inc., and Meryl
                        Streep]

                   E.   Objection of Stephen King to Supplemental Notice of Filing of     The hearing on this matter has been
                        List of Assumed Contracts Pursuant to Sale Order [Docket No.      continued to the next omnibus hearing date.
                        1808 - filed December 4, 2018]

                   F.   Objection and Reservation of Rights of Portfolio Funding          The hearing on this matter has been
                        Company LLC I to the Assumed Contracts Schedules [Docket          continued to the next omnibus hearing date.
                        No. 2421 – filed June 17, 2019]




                                                                  2
RLF1 23913961v.1
